Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant discussed the 112 and the art rejections. 
	Applicant suggested the following to amendments:
	(1) Replace “a” with – the – in the beginning of the second paragraph of claim 1. 
	(2) Insert the phrase – forming the second mesh structure – after ‘second yarn row’ in line 4 of the same paragraph.
The examiner suggested to include the following elements in the independent claim to make it in condition for allowance. Examiner also observed that the dependent claims must be amended/revised to avoid new matter or matters that are outside the scope of the disclosure.
	Suggestions to make claim 
1. Include material of construction – PE, PP or PET - to overcome US 5137600 to Barnes et al
2. Define “layer” as consisting of a rows of parallel yarns of same size/diameter. Second layer consisting of rows of parallel yarns at right angles to the first layer rows of yarns.  This overcomes Mercer (US 4,680,215) and Kim (US 4,186,781)
3. Yarn spacing pattern as 3, 1, 3, 1 in each layer, wherein 3 consecutive yarns single spaced (or at first spacing), followed by a single yarn double-spaced (or at a second spacing larger than the first spacing); and all yarns lie at 450 to the machine direction. Overcomes Kidwell (US 10,035,106) and Boberg (US 4,213,858).

Applicant stated that these make the claims overly narrow.
	No agreement was reached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777